PE2E search Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.        Claims 1 - 14 are pending.  Claims 1 - 3, 6 - 9, 13, 14 have been amended.  Claims 1, 9 are independent.    File date is 3-8-2021.  This action is in response to application amendments filed on 5-27-2022. 

 
Claim Rejections - 35 USC § 103  
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.        Claims 1 - 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US PGPUB No. 20200044976) in view of Martin et al. (US Patent No. 8,307,074) and further in view of Cibor (US PGPUB No. 20140367463).     	
 
Regarding Claims 1, 9, Chang discloses a system for discovering interfaces in a network and a method for discovering interfaces in a network, the system and the method comprising: 
a)  a remote system configured to communicate with a plurality of servers, message queue servers, message broker, enterprise service bus (ESB) applications/platforms of the network, the remote system comprising at least one processor (Chang ¶ 026, ll 9-15: data plane includes message generator circuits ("message generators"), multiple ingress pipelines, multiple egress pipelines, and a traffic management circuit ("traffic manager"); data plane implemented on an application specific integrated circuit (ASIC); ¶ 025, ll 10-18: control and data planes, network administrator that deploys and maintains network forwarding element, automated processes that execute on servers and/or network forwarding elements that monitor network conditions; control plane processor communicates with data plane (i.e. to configure data plane or to receive statistics from data plane) through interfaces) configured to 
b)  identify one or more message queue servers in the network; and c) identify one or more queue managers of the message queue servers to create a list of queue managers; (Chang ¶ 034, ll 1-9: traffic manager includes an ingress message analyzer, switching fabric and message replicator, an output buffer and queues, queue monitor, and flow control event generator; (multiple servers providing services)) and     
g)  analyze the list of message brokers or ESB applications/platforms and the list of client applications/programs to extract metadata by reading header information of messages passing through the message queue; (Chang ¶ 009, ll 7-10: data message generation circuit generates data message including a set of data message headers and at least a portion of metadata stored in buffer; data message headers are preconfigured and include a destination network address for monitoring system (i.e. a remote monitoring server)) and 
h)  retrieve interface names from at least header information of the messages. (Chang ¶ 009, ll 7-10: data message generation circuit generates data message including a set of data message headers and at least a portion of metadata stored in buffer; data message headers are preconfigured and include a destination network address for monitoring system (i.e. a remote monitoring server))    

Chang does not explicitly disclose for d): identify message queues managed and operated by queue managers to create a list of message queues; and for f): create a list of message brokers or ESB applications/platforms and a list of client applications.
However, Martin discloses:
d)  communicate with each queue manager to identify one or more message queues managed/operated by the queue managers to create a list of message queues; and f) create a list of message brokers or ESB applications/platforms and a list of client applications/programs. (Martin col 8, ll 11-16: message queue server accesses monitoring server and scans the set of posted configuration files (i.e. list of applications associated with message queues), message queue server searches specifically for configuration files containing indications that at least one of the message queues managed by the message queue server is involved in requests documented in set of configuration files)    
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang for d): identify message queues managed and operated by queue managers to create a list of message queues; and for f): create a list of message brokers or ESB applications/platforms and a list of client applications as taught by Martin. One of ordinary skill in the art would have been motivated to employ the teachings of Martin for the benefits achieved from a system that enables selection of monitoring of message queues of a plurality of message queues associated with a plurality of user applications. (Martin col 1, ll 45-51)    

Furthermore, Martin discloses for e): communicate with the message queues to identify message brokers/ESB applications and client applications communicating with the message queues; (Chang ¶ 035, ll 8-16: ingress pipelines provide instructions to traffic manager, such as modifying queue credits (which affects queue scheduling) and turning on or off certain queues (list of queues; effectively performing flow control); ingress pipelines process flow control messages from link partners of forwarding elements and provide flow control messages to the traffic manager (so that traffic manager pauses or resumes queue(s) specified by flow control message))

Martin does not explicitly disclose for e): communicate with message queues through product management application programming interfaces (APIs).
However, Cibor discloses: 
e)  communicate with message queues through product management application programming interfaces (APIs).  (Cibor ¶ 050, ll 13-16: perform communication utilizing APIs: management server uses an application programmable interface ("API") to access and read product information in the manufacturing database; (analogous to messaging between message queues))
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Martin for e): communicate with message queues through product management application programming interfaces (APIs) as taught by Cibor. One of ordinary skill in the art would have been motivated to employ the teachings of Cibor for the benefits achieved from the flexibility of a system that enables multiple types of communication interfaces such as an application programming interface (API).  (Cibor ¶ 050, ll 13-16)  

Regarding Claims 2, 10, Chang-Martin-Cibor discloses the system as claimed in claim 1 and the method as claimed in claim 9. 
Chang does not explicitly disclose queue servers identified by scanning network. 
However, Martin discloses wherein the one or more message queue servers in the network are identified by scanning the network. (Martin col 8, ll 11-16: message queue server accesses monitoring server and scans the posted configuration files (i.e. list of applications associated with message queues), message queue server searches specifically for configuration files containing indications that at least one of the message queues managed by the message queue server is involved in requests documented in set of configuration files)  
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang for queue servers identified by scanning network as taught by Martin. One of ordinary skill in the art would have been motivated to employ the teachings of Martin for the benefits achieved from a system that enables selection of monitoring of message queues of a plurality of message queues associated with a plurality of user applications.  (Martin col 1, ll 45-51)   

Regarding Claims 3, 11, Chang-Martin-Cibor discloses the system as claimed in claim 1 and the method as claimed in claim 9, wherein the one or more message queue servers in the network are identified by extracting information from a product application management monitoring tool of the network. (Chang ¶ 009, ll 7-10: data message generation circuit generates data messages including a set of data message headers and at least a portion of metadata stored in buffers; data message headers are preconfigured and include a destination network address (i.e. associated computing device) for monitoring system (i.e. a remote monitoring server))    

Regarding Claim 4, Chang-Martin-Cibor discloses the system as claimed in claim 1, wherein the retrieved interface names are stored on the remote system. (Chang ¶ 035, ll 1-7: ingress message analyzer determines how to process data messages; ingress pipeline provides traffic manager with reconstructed data messages as well as additional metadata, such as egress queue for data message, a multicast group identifier, etc.; ¶ 054, ll 21-24: mechanisms used for buffering flow control event metadata and generating data messages in order to transmit that metadata to a local or remote monitor system (i.e. messages and metadata stored on remote system))    

Regarding Claims 5, 12, Chang-Martin-Cibor discloses the system as clamed in claim 1 and the method as claimed in claim 9. 
Chang does not explicitly disclose build or stitch a linkage between one or more interfaces across multiple applications. 
However, Martin discloses wherein further configured to monitor the messages transferring or hopping from one queue to another to determine and build or stitch a linkage between one or more interfaces across multiple applications. (Martin col 8, ll 11-16: message queue server accesses monitoring server and scans the set of posted configuration files (i.e. list of applications associated with message queues), message queue server may search specifically for configuration files containing indications that at least one of the message queues managed by the message queue server is involved in requests documented in set of configuration files; (i.e. access message queues to process messages))   
        It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang for build or stitch a linkage between one or more interfaces across multiple applications as taught by Martin. One of ordinary skill in the art would have been motivated to employ the teachings of Martin for the benefits achieved from a system that enables selection of monitoring of message queues of a plurality of message queues associated with a plurality of user applications.  (Martin col 1, ll 45-51)   

Regarding Claims 6, 13, Chang-Martin-Cibor discloses the system as claimed in claim 1 and the method as claimed in claim 9, further configured to track the messages flowing through the discovered interfaces. (Chang ¶ 021, ll 1-7: data plane circuit configured to track flow control events and provide information about these events to a monitor system; ¶ 020, ll 11-18: traffic management circuit is configured to identify flow control events (i.e. track messages) and provide metadata regarding these flow control events to a data message generation circuit of the data plane forwarding circuit; (i.e. flow control events detect whether communication interface active or not active))    

Regarding Claim 7, Chang-Martin-Cibor discloses the system as claimed in claim 6, wherein for each message, the remote system determines message header values, message body fields, time and location of the messages. (Chang ¶ 033, ll 1-11: deparser constructs message header from modified message header vector received from last message-processing stage and combines this with payload (or a portion of the entire packet specified as the payload) received from the parser; (message header, payload, body); ¶ 009, ll 7-10: data message generation circuit generates data message including a set of data message headers and at least a portion of metadata stored in buffer; data message headers are preconfigured and include a destination network address for monitoring system (i.e. remote monitoring server)))    

Regarding Claims 8, 14, Chang-Martin-Cibor discloses the system as claimed in claim 6 and the method as claimed in claim 9, configured to determine number and frequency of the messages flowing through the interfaces to determine whether the interface are active or non-active.  (Chang ¶ 020, ll 11-18: traffic management circuit is configured to identify flow control events and provide metadata regarding these flow control events to a data message generation circuit of the data plane forwarding circuit; (i.e. flow control events detect whether communication interface active or not active))    

Response to Arguments
4.    Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 5-27-2022, with respect to the rejection(s) under Chang in view Martin have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chang in view Martin and further in view of Cibor.
A.  Applicant argues on page 5 of Remarks: 103 Obviousness Rejection.

    The Examiner respectfully disagrees. A 103 rejection based on multiple references is a legitimate technique according to the MPEP.   The 103 rejection allows portions of the rejection citations for a claimed invention to come from different prior art references.   The rejection to each independent and dependent claim includes a citation from the referenced prior art that discloses the basis for the rejection.  Each obviousness combination clearly indicates the claim limitation(s) the combined referenced prior art teaches.  In addition, a cited passage from the referenced prior art indicates the motivation for the obviousness combination.  Each obviousness combination’s disclosure is equivalent to the Applicant’s claim limitation(s) for the claimed invention.   
    Achieved advantage is a valid motivation for the combination of referenced prior art.  The rejection of each referenced prior art combination states a motivation for the combination, which translates to an achieved advantage for the combination.    

B.  Applicant argues on page 6 of Remarks:    ...   the claimed invention is implemented in the application layer,   ...   . 

    The Examiner respectfully disagrees.  Neither the claimed invention nor the specification mentions the term “application layer”.  There does appear to be support for the claimed invention specifically operating only within the application layer as argued by Applicant.  The claimed invention indicates messaging queues associated with applications. The claimed invention indicates queue managers, extracting metadata from header records, communication with message queue to identify entities performing the transfer of messages. 
    Martin discloses processing of a message queue (one of a set of messages queues) in order to transfer messages between message queues. (Martin col 8, ll 11-16: message queue server accesses monitoring server and scans the set of posted configuration files (i.e. list of applications associated with message queues), message queue server may search specifically for configuration files containing indications that at least one of the message queues managed by the message queue server is involved in requests documented in set of configuration files)
    And, Martin discloses the capability to select particular applications for monitoring (i.e. applications selected as basis for processing message queues). (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enables users of a set of applications to select messages and message queues related to the applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with messaging communication for the applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications)    

C.  Applicant argues on page 6 of Remarks:    ...   Chang pertains to the network layer whereas the claimed invention is in the application layer.

    The Examiner respectfully disagrees. The term “application layer” does not appear within the claimed invention or the specification.  Chang discloses a software implementation for the components performing the functions performed by Chang and analogous to the functions of the claimed invention. (Chang ¶ 060, ll 1-9: an electronic system with which some embodiments of the invention are implemented; electronic system may be a computer (e.g., a desktop computer, personal computer, tablet computer, server computer, mainframe, a blade computer etc.), phone, PDA, or any other sort of electronic device; such an electronic system includes various types of computer readable media and interfaces for various other types of computer readable media; ¶ 066, ll 16-19: computer-readable media stores a computer program that is executable by at least one processing unit and includes sets of instructions for performing various operations (analogous to an application))  Scanning a network (claim 2) is a network type function. 
    Martin discloses the capability to select particular applications for monitoring (i.e. applications selected as basis of processing message queues). (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enables users of a set of applications to select messages and message queues related to the applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with messaging communication for the applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications)  

D.  Applicant argues on page 6 of Remarks:    ...   the system is configured to (b) identify one or more message queue servers in the network, and (c) identify one or more queue managers of the message queue servers to create a list of queue managers, which are to identify different message queues that exist in the organization which are managed by queue manager and do not perform any traffic manager responsibilities.

    The Examiner respectfully disagrees.  There does not appear to be disclosure for the following claim limitation: “do not perform any traffic manager responsibilities”.  The claimed invention discloses the management of messages queues for the transfer of messages (i.e. traffic) between network-connected entities (i.e. applications).  Martin discloses the capability to select particular applications for monitoring (i.e. applications selected as basis of processing message queues). (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enables users of a set of applications to select messages and message queues related to the applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with messaging communication for the applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications) 

E.  Applicant argues on page 6 of Remarks:    ...   Chang fails to disclose (e) communicate with the message queues through product management application programming interfaces (APIs) to identify message brokers/ESB applications and client applications communicating with the message queues.

    The Examiner respectfully disagrees.  Martin discloses the capability to select particular applications for monitoring (i.e. applications selected as basis of processing message queues). (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enables users of a set of applications to select messages and message queues related to the applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with messaging communication for the applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications) 
    Cibor discloses the capability to track message queue information associated with an application by the usage of product management APIs. (Cibor ¶ 050, ll 13-16: perform communication utilizing APIs: management server uses an application programmable interface ("API") to access and read product information in the manufacturing database; (analogous to messaging between message queues))

F.  Applicant argues on page 6 of Remarks:    ...   nowhere in Chang discloses communication with the message queues through product management application programming interfaces (APIs).

    The Examiner respectfully disagrees.  Cibor discloses the capability to track message queue information associated with application by the usage of product management APIs. (Cibor ¶ 050, ll 13-16: perform communication utilizing APIs: management server uses an application programmable interface ("API") to access and read product information in the manufacturing database; (analogous to messaging between message queues))

G.  Applicant argues on page 7 of Remarks:    ...   the invention does not provide any system to control the queues like turning it on or off, there is no traffic manager in the present invention which can modify any queue information.

    The Examiner respectfully disagrees.  Any additional function performed by the prior art is immaterial. The capability of the prior art to disclose the functions of the claimed invention is what is required. The requirement is whether the prior art reference(s) disclose the claim limitation(s) of the claimed invention. 

H.  Applicant argues on page 7 of Remarks:     ...   the claimed system of the present application reads only the message identifier from the metadata of existing message to determine the number of hops that a message has made across various queues.

    The Examiner respectfully disagrees.   Neither the claimed invention nor the specification discloses the term “hops”.  A determination of the number of hops is a network layer type parameter.  It also appears that the term “hops” refers to the selection of a particular message queue.  Chang discloses the reading of metadata in order to determine message queue processing.  And, Martin discloses processing the set of message queues in order to determine which particular message queue is used for message transfers. (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enabling users of some applications to select messages and message queues related to applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with a messaging process for applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications)

I.   Applicant argues on page 7 of Remarks: Martin is focusing on a method to monitor a queue based on user selected monitoring criteria which is not the function performed by the interface discovery system we claim. 

    The Examiner respectfully disagrees.  The claims invention discloses communication with a queue manager in order to determine a particular message queue to process message transfers. (Chang ¶ 035, ll 8-16: ingress pipelines provide instructions to traffic manager, such as modifying queue credits (which affects queue scheduling); (list of queues; effectively performing flow control (determining which queue to process)); ingress pipelines process flow control messages from link partners of forwarding elements and provide flow control messages to the traffic manager (so that traffic manager pauses or resumes queue(s) specified by flow control message))   

J.  Applicant argues on page 8 of Remarks: The claimed system gathers the information of queue servers to identify the number of queues managed by it to ascertain the message passing through it and track that message across applications to determine a linkage between message interfaces.

    The Examiner respectfully disagrees.  Martin discloses the capability to select particular applications for monitoring (i.e. applications selected as basis of processing message queues). (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enabling users of some applications to select messages and message queues related to applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with a messaging process for applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications)

K.  Applicant argues on page 8 of Remarks:    ...   applicant respectfully submits that Chang and Martin, alone or in combination, cannot render claims 1 and 9 obvious,   ...   . 

    Responses to arguments against independent claim 1 also answer arguments against independent claim 9, which has similar limitations as independent claim 1.    

L.  Applicant argues on page 8 of Remarks:    ...   claims 2-8 and 10-14, which depend form claim 1 or 9, are also patentable under 35 U.S.C. 103 over Chang and Martin, at least for the above same reasons.

    Responses to arguments against the independent claims also answer arguments against the associated dependent claims.   

M.  Applicant argues on page 8 of Remarks: Claims 3 and 11 are to extract the information from application management monitoring tool of network   ...   . 

    The Examiner respectfully disagrees.  Chang discloses a monitoring tool associated with a network.  And, Cibor discloses the capability to track message queue information associated with an application by the usage of product management APIs.  (Cibor ¶ 050, ll 13-16: perform communication utilizing APIs: management server uses an application programmable interface ("API") to access and read product information in the manufacturing database; (analogous to messaging between message queues)) 

N.  Applicant argues on page 8 of Remarks: Regarding claim 4, Chang [035] deals with traffic manager and reconstructed data messages,   ...   . 

    The Examiner respectfully disagrees.  Claims 4 discloses the storage of metadata information associated with message queues.  Message analyzer determines the metadata associated with the messages within the message queues.  (Chang ¶ 054, ll 21-24: buffer storage logic receives metadata from traffic manager and determines whether to store the received metadata; mechanisms used for buffering flow control event metadata and generating data messages in order to transmit that metadata to a local or remote monitor system (i.e. messages and metadata stored on remote system))  

O.  Applicant argues on page 8 of Remarks: Regarding claims 5 and 12:    ...   claim 5 is on identifying the interfaces to a system based on the messages hoping across the queues   ...   .

    The Examiner respectfully disagrees.  Martin discloses the selection and processing (or linking) of message queue information. (Martin col 2, l 66 - col 3, l 8: provides systems and methods of selected message queue monitoring that enabling users of some applications to select messages and message queues related to applications for monitoring; system presents an interface enabling users to choose messaging processes associated with their applications for monitoring; specify a metric associated with a messaging process for applications; col 3, ll 19-22: entity with a plurality of organizational units hosts applications that use message queue servers in order to receive, store, and forward messages exchanged between applications) 

P.  Applicant argues on page 9 of Remarks: Regarding claims 6 and 13; and Regarding claim 7; and Regarding claims 8 and 14. 

    The Examiner respectfully disagrees.   The Office Action discloses citations which are utilized to address the indicated claim limitations.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyung H Shin whose telephone number is (571)272-3920. The examiner can normally be reached M - F: 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KYUNG H SHIN/                                                                                                               7-26-2022Primary Examiner, Art Unit 2452